On Motion for Reargument. ■
After the foregoing opinion was handed down, counsel for the plaintiff had leave to file a motion for reargument, pending which the entry of judgment has been withheld.
[6] One ground of the motion is that certain evidence now relied upon as tending to show that the defendant and Sweeney were tenants in common, and so affecting the question of the defendant’s possession or right of possession of the personal property, had been disregarded in considering the plaintiff’s claim that the relation between her and the defendant was that of bailor and bailee. If it could be argued that the evidence referred to had any such tendency, it is enough to say that the point was not made at the argument,, which precludes its being relied upon as a ground of a motion for a. rehearing. Rice et als., Exrs. v. Bennington County Savings Bank, 93 Vt. 493, 512, 108 Atl. 708; Spaulding, Admr. v. Mutual Life Ins. Co., 94 Vt. 42, 54, 109 Atl. 22.
[7] It is urged as a further ground of the motion that, in discussing the right-of recovery based upon an implied undertaking to be responsible for the care of the personal property while in Sweeney’s possession, the Court has erroneously given *475effect to incompetent evidence received under exception and has overlooked other evidence tending to support the claim. The evidence said to have been overlooked was fully considered and not deemed to have the tendency claimed for it. This evidence, except the testimony of Mrs. Sweeney that they (the Sweeneys) let the plaintiff have some potatoes and a hog by defendant’s permission, related to the latter’s actions respecting a small tenement on the farm occupied by one Rollins during the summer and fall of 1919. So far as appears, the tenement may not have been included in the lease to Sweeney. But in any event the evidence had no fair tendency to support the claim that the defendant was under a legal duty to care for the personal property. Mrs. Sweeney’s testimony referred to was colorless, so far as this issue was concerned. It appeared that, by the terms of the lease, the potatoes and hog were to go to the landlord. Sweeney was maintaining that he had nothing to do with the plaintiff. This being so, he would naturally seek the defendant’s permission to deliver the landlord’s share to the plaintiff, and it was entirely consistent with the defendant’s position that the permission should be given. In the circumstances, the granting of the permission had no tendency to show the exercise of control over the property.
The evidence said to be incompetent, and so erroneously considered, was the defendant’s letter to the plaintiff, referred to in the opinion. It was received in evidence under exception, against the objection that it contained self-serving declarations. But the letter was not considered as evidence of any fact stated therein, and so subject to the objection relied upon, but merely as notice to the plaintiff of the defendant’s claims respecting the right of the former to control the disposition of the personal property. For this purpose it was clearly admissible.

Motion overruled. Let full entry be made.